                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

                                          ) Civil Action No. 4:19-00066-RBH
                                          )
UMESHBHAI PATEL                           )
                                          )
   Plaintiff,                             ) CONSENT ORDER GRANTING
                                          ) PLAINTIFF’S MOTION FOR
   v.                                     ) PRELIMINARY INJUNCTON
                                          )
                                          )
UNITED STATES and USDA FOOD &             )
NUTRITION SERVICE,                        )
                                          )
   Defendants.                            )
__________________________________________/

       WHEREAS, Plaintiff Umeshbhai Patel (“Patel”) filed this action against Defendants

United States and USDA Food & Nutrition Service (“Defendants”) on January 8, 2019, seeking to

enjoin and restrain Defendants from maintaining Patel on the list of excluded and disqualified

parties on the General Services Administration’s System for Award Management (“SAM List”)

website;

       WHEREAS, on January 15, 2019, Patel filed a motion for preliminary injunction seeking

to enjoin Defendants from maintaining Patel on the SAM List during the pendency of this action

(Dkt. No. 5);

       WHEREAS, on January 17, 2019, the Court issued Orders imposing a deadline of January

21, 2019, for Defendants to file a response to Plaintiff’s motion for preliminary injunction and

scheduling a hearing on Plaintiff’s motion for January 22, 2019 (Dkt. Nos. 7, 8),

       WHEREAS, on January 18, 2019, the Court issued an Order denying the Defendants’

motion to stay in light of lapse of appropriations (Dkt. No.12),

       WHEREAS Defendants have experienced a lapse in appropriations and are unable to fully respond

   to the preliminary injunction motion at this time; and
       WHEREAS, the parties seek to avoid burdening the Court with further filings of briefs or

a hearing at this time and to resolve Plaintiff’s motion for preliminary injunction through their

mutual agreement to the entry of this Consent Preliminary Injunction Order.

       NOW THEREFORE, based upon the parties’ stipulation and agreement hereto, it is hereby

ORDERED that:

       1. Defendants are hereby PRELIMINARILY ENJOINED from keeping or maintaining

           Umeshbhai Patel’s name on the SAM List during the pendency of this litigation; and

       2. Defendants shall remove Umeshbhai Patel’s name from the SAM List as soon as

           possible, and shall provide him, via counsel, with written confirmation thereof.

                                     SO ORDERED THIS 22nd DAY OF JANUARY 2019.

January 22, 2019                                            s/ R. Bryan Harwell
Florence, South Carolina                                    R. Bryan Harwell
                                                            United States District Judge



Submitted by:

J. René Josey, Esq. (Fed. Court ID No.1004)
TURNER, PADGET, GRAHAM & LANEY, P.A.
319 South Irby Street, Post Office Box 5478
Florence, SC 29502-5478
JJosey@TurnerPadget.com

Stewart D. Fried, Esq.
Olsson Frank Weeda Terman Matz PC
2000 Pennsylvania Avenue, N.W. Suite 3000
Washington, D.C. 20006
sfried@ofwlaw.com

Attorneys for Plaintiff

Barbara Bowens, Esq,
Chief, Civil Division
United States Attorney’s Office
1441 Main Street
Columbia SC 29201
barbara.bowens@usdoj.gov

Attorney for Defendants

                                                2
